     Case 2:19-cr-00062-MHT-SRW Document 157 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CASE NO. 2:19-cr-62-MHT
                                              )              (WO)
THOMAS WILLIAM GRIER                          )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture. The July 1, 2020,

preliminary order of forfeiture (doc. no. 125) ordered defendant Thomas William Grier to forfeit

his interest in live ammunition. Because that property is worth less than $1,000 and defendant is

the only potential claimant, publication of notice was not required. Fed. R. Civ. P. Supp. R.

G(4)(a)(i)(A). The government gave defendant notice in the superseding indictment that it would

seek the forfeiture of all property involved in the commission of the offenses in violation of 18

U.S.C. § 922(g)(1).

       The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c). The government has established the

requisite nexus between such property in the commission of the offenses in violation of 18 U.S.C.

§ 922(g)(1).

       It is therefore ORDERED that the motion for a final order of forfeiture (doc. no. 153) is

granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): live ammunition.

       2.      All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States and shall be disposed of according to law.
     Case 2:19-cr-00062-MHT-SRW Document 157 Filed 10/30/20 Page 2 of 2




       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 30th day of October, 2020.




                                                   /s/ Myron H. Thompson
                                                UNITED STATES DISTRICT JUDGE
